Name: Commission Regulation (EEC) No 3470/81 of 4 December 1981 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 81 Official Journal of the European Communities No L 349/5 COMMISSION REGULATION (EEC) No 3470/81 of 4 December 1981 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency  approximately 2 500 tonnes of extra virgin olive oil ,  approximately 2 500 tonnes of fine virgin olive oil ,  approximately 5 000 tonnes of ordinary virgin olive oil ,  approximately 4 000 tonnes of virgin lampante olive oil . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ' Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 1 2 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3) provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has, since the 1980/81 marketing year, bought in large quanti ­ ties of olive oil ; Whereas Commission Regulation (EEC) No 2960/70 (4), as last amended by Regulation (EEC) No 3473/80 (5), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the Greek market in olive oil is at present favourable for the sale of part of the said oil ; whereas, in order to facilitate the regular supply of the market the sale should be effected by means of a standing invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, The invitation to tender shall be published on 7 December 1981 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of 'YDAGEP', 5 Acharnon Street, Athens, Greece. A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The first series of tenders must reach 'YDAGEP', 5 Acharnon Street, Athens, Greece not later than 2 p.m . (local time) on 18 December 1981 . The subsequent series of tenders must be lodged by 2 p.m . on 22 January 1982. Article 4 HAS ADOPTED THIS REGULATION : Article 1 1 . With regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : The Greek intervention agency, Ypiresia Diachiriseos Agoron Georgikon Proionton, hereinafter referred to as 'YDAGEP', shall open a standing invitation to tender in accordance with the provisions of this Regu ­ lation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quan ­ tities of olive oil out of intervention purchases made during the 1980/81 marketing year : Virgin lampante olive oil :  up to 5 acidity : increase of Dr 129 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : ' reduction of Dr 129 for each degree or fraction of degree of acidity above 5 ° , ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12. 1980 , p . 16 . P OJ No L 331 , 28 . 11 . 1978 , p . 13 . H OJ No L 348, 30 . 12. 1977, p . 46 . (5) OJ No L 363, 31 . 12. 1980, p . 49 . No L 349/6 Official Journal of the European Communities 5. 12. 81  above 8 : additional reduction of Dr 141 for each degree or fraction of degree above 8 ° . during which the tenders were submitted . 'YDAGEP shall supply the agencies responsible for storage with a list of the lots remaining unsold . A list of the lots remaining unsold shall be displayed at the central office of 'YDAGEP' not later than the seventh day of the month . Article 5 Not later than three days after the expiry of each time limit laid down for the submission of tenders, 'YDAGEP' shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Dr 584 per 100 kilograms. Article 6 Article 9The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . The storage charge referred to in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Dr 100 per 100 kilo ­ grams. Article 10 Article 7 The olive oil shall be sold by 'YDAGEP not later than the fifth day of each month following that This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1981 . For the Commission Poul DAL'SAGER Member of the Commission